Citation Nr: 1412412	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dermatological disorder. 

2.  Entitlement to service connection for a respiratory disorder to include sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reflects that in May 2012, the appellant provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a videoconference hearing.  A transcript of that hearing was produced and has been included in the claims folder for review.  Of note, during the hearing the appellant clarified his appeal with respect to the issue of entitlement to service connection for a respiratory disorder.  He stated that he was not requesting service connection for a respiratory disorder per se but instead was asking that service connection be granted for sleep apnea.  The issue has been changed on the front of this action to reflect that clarification.  After this clarification, the appellant provided testimony on this issue along with the issue of entitlement to service connection for a dermatological disorder.  

The claim of service connection for a respiratory disorder to include sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's current dermatological disorder, diagnosed as seborrheic dermatitis, had its onset in service.

CONCLUSION OF LAW

A dermatological disorder, diagnosed as seborrheic dermatitis, was incurred in or caused by or the result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In view of the Board's favorable decision (see below), further notice or assistance is not required.

II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In adjudicating the claim, the Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Facts and Discussion

The appellant claims that he now suffers from a dermatological disorder, i.e., skin rashes, which he attributes to military service including his exposure to chemical dioxins while stationed in the Kingdom of Thailand.  

As to a current disability, the record shows the Veteran has been diagnosed with seborrheic dermatitis since 1982.  See Hickson, supra.  As to in-service incurrence of a disease, service treatment records document his tremant for "tinea."  Moreover, per the end-of-enlistment examination, the appellant had previously suffered from seborrheic dermatitis of the scalp.  Id. 

Given the above, the Board finds that the issue on appeal turns on the question of whether or not there is a causal connection between the in-service seborrheic dermatitis and the current seborrheic dermatitis.  Id.

In this regard, in the second addendum to the January 2011 VA skin examination, dated in April 2011, the doctor opined the following:

. . . As written above, seborrheic dermatitis comes and goes.  For this individual, where or not he was in the service has nothing to do with the fact that he has seborrheic dermatitis.  If he has it today and he had it on his separation exam, it is related in the same way that it would be for hay fever.  One might not have it on the day of an entry exam but have it on the day of a separation exam.  Hay fever comes and goes just as seborrheic dermatitis does.  It is the same disorder in the same person.  It is not "related to" and is not a "progression of" the diagnosis noted on the separation exam.  It is the same condition which is sometimes present and sometimes absent.  

The Board finds that this medical opinion is not directly contradicted by any other medical opinion of record including the opinions the VA examiner provided in January 2011 and in the February 2011 addendum.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In light of his current diagnosis of seborrheic dermatitis, the diagnosis of seborrheic dermatitis while on active duty, and the VA medical opinion that the appellant's current seborrheic dermatitis is related to the seborrheic dermatitis he had while on active duty, the Board finds that service connection for a dermatological disorder, diagnosed as seborrheic dermatitis, is warranted because the disability had its onset in service.  38 C.F.R. § 3.303.


ORDER

Service connection for a dermatological disorder, diagnosed as seborrheic dermatitis, is granted.


REMAND

As noted in the Introduction, the other issue on appeal, that involving sleep apnea was clarified when the appellant provided testimony before the undersigned.  During his testimony, the appellant averred that while he was on active duty, he did not notice whether he had difficulty breathing and sleeping.  However, within months of his discharge, he testified that his sleeping habits became more labored and he began experiencing "breathing" problems or difficulties.  He asserted that since that time, he has continuously experienced difficulties at night when he is trying to sleep.

In support of his assertions, the appellant has proffered a statement written by his spouse.  The appellant's spouse has basically corroborated her husband's statements.  However, she has also indicated that the appellant appears to only suffer the difficulties when he is sleeping and that he displays many symptoms found in an individual who is suffering from sleep apnea.  However, despite the appellant's assertions, along with those of his wife, there is a lack of medical evidence that specifically addresses this issue or malady.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  This duty includes the ordering and accomplishment of a medical examination of the appellant in order to confirm the presence of the claimed disorder and to also discover the etiology of purported service-related disorder.  It is the conclusion of the Board that because there appears to be a lack of evidence as to whether the now suffers from a sleep disorder that may have began while he was on active duty, or shortly thereafter, the claim should be returned to the AMC so that additional development may occur.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from January 2009 to the present should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment for sleep apnea since January 2009, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The AMC should then arrange for a respiratory disorder examination to obtain an opinion as to the origins of the Veteran's respiratory disorders including sleep apnea.  The examination should be performed by a medical doctor.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he/she has reviewed the claims folder.  Moreover, the examiner should specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

The doctor should examine the appellant and make a determination as to whether the appellant now suffers from any respiratory disorders including sleep apnea.  The examiner then should provide a detailed analysis as to the etiology of all diagnosed respiratory disorders.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

It is requested that the examiner express an opinion as to whether any diagnosed respiratory disorder including sleep apnea is at least as likely as not began in or is related to the appellant's military service or any incidents therein.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability and the current symptoms/manifestations.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not"(meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner again must specifically discuss the appellant's contentions and assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiner should reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


